DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 06/11/2021, 07/29/2021, 09/09/2021 and 09/09/2021 have been considered.
Response to Arguments
Applicant’s arguments with respect to He et al., (US 2007/0126542), not disclosing or suggesting, novel features of claims 5-8 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 5 recites, a winding part comprising: 
a bobbin; 
a core attached to the bobbin; 
first terminals secured to the bobbin and connected to a first winding; and 
second terminals secured to the bobbin and connected to a second winding that is insulated from the first winding, wherein 
the core is attached to the bobbin along a first direction, 
the first terminals and the second terminals are disposed along the first direction, 

a first insulation portion along a second direction that is not parallel to the first direction is provided between the first terminals and the second terminals of the bobbin, and 
a second insulation portion along the first direction is provided between the first terminal group and the second terminal group, 
the first insulation portion is constructed by forming part of the bobbin in either of a concave shape or a convex shape; 
the first insulation portion includes a fitting member configured to mate with the concave shape or the convex shape.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 7 is allowed because claim 7 is directly or indirectly dependent of independent Claim 5.
Claim 6 recites, a winding part comprising: 
a bobbin; 
a core attached to the bobbin; 
first terminals secured to the bobbin and connected to a first winding; and 
second terminals secured to the bobbin and connected to a second winding that is insulated from the first winding, wherein 
the core is attached to the bobbin along a first direction, 

at least part of the first terminals and the second terminals constitutes a first terminal group disposed on one side of the core in plan view and a second terminal group disposed on the other side of the core in plan view, 
a first insulation portion along a second direction that is not parallel to the first direction is provided between the first terminals and the second terminals of the bobbin, and 
a second insulation portion along the first direction is provided between the first terminal group and the second terminal group; 
the second insulation portion includes a core groove for use in disposing the core; 
the first insulation portion is constructed by forming part of the bobbin in either of a concave shape or a convex shape; 
the first insulation portion includes a fitting member configured to mate with the concave shape or the convex shape.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 8 is allowed because claim 8 is directly or indirectly dependent of independent Claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALCOLM BARNES/
Examiner, Art Unit 2837
9/13/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837